DETAILED ACTION
Claims 1-8 are pending.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/2/2020 has been entered.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for the claim amendments in this examiner’s amendment was given via phone and email by John W. Fitzpatrick (Reg. No. 41,018) on February 24, 2021.
The application has been amended as follows:


TitleFABRICATING APPARATUS, FABRICATING METHOD, AND RECORDING MEDIUM THAT PERMITS FABRICATION BASED ON PERMISSIBILITY INFORMATION

Listing of Claims:

(Currently Amended)	A fabricating apparatus comprising processing circuitry configured to: 
receive designation of a scheduled fabrication start time of a fabrication object;
receive permissibility information indicating whether to permit forced fabrication start at the scheduled fabrication start time even when the fabricating apparatus is in a condition that would interfere with a fabricating operation at the scheduled fabrication start time;  
register the received scheduled fabrication start time and the received permissibility information in association with corresponding fabrication data of the fabrication object;
detect a change in a fabrication practicability condition of the fabricating apparatus; and
output change information indicating an occurrence of a change in the fabrication practicability condition of the fabricating apparatus when the change in the fabrication practicability condition has been detected after reception of the designation of the scheduled fabrication start time, wherein based on the received permissibility information, the processing circuitry permits a start of fabrication in a condition that interferes with fabricating operation of the fabricating apparatus in a case where the permissibility information indicates the permission at the scheduled fabrication start time, and


2.  (Original)	The fabricating apparatus according to claim 1, wherein the processing circuitry detects an interfering condition that interferes with fabricating operation of the fabricating apparatus as a change in the fabrication practicability condition.

3. (Previously Presented)  The fabricating apparatus according to claim 1,
wherein 
the processing circuitry outputs the change information in a case where the change in the fabrication practicability condition is detected after reception of the designation of the scheduled fabrication start time and the permissibility information indicates non-permission of the forced fabrication start.

4. (Currently Amended)	The fabricating apparatus according to claim 3, wherein the processing circuitry 
cancels a start of fabrication at the scheduled fabrication start time registered, when the change in the fabrication practicability condition is detected.

5. (Original)	The fabricating apparatus according to claim 4, wherein the processing circuitry cancels the start of fabrication at the scheduled fabrication start time registered, in a case where the permissibility information indicates non-permission of the start of fabrication.

6. (Original)	The fabricating apparatus according to claim 1, wherein the processing circuitry receives designation of the scheduled fabrication start time of each of a plurality of fabrication objects including the fabrication object.

7. (Currently Amended)	A method for fabricating a fabrication object on a fabricating apparatus, the method comprising:
receiving designation of a scheduled fabrication start time of the fabrication object;
receiving permissibility information indicating whether to permit forced fabrication start at the scheduled fabrication start time even when the fabricating apparatus is in a condition that would interfere with a fabricating operation at the scheduled fabrication start time;  
registering the received scheduled fabrication start time and the received permissibility information in association with corresponding fabrication data of the fabrication object;
detecting a change in a fabrication practicability condition of the fabricating apparatus; and
outputting change information indicating an occurrence of a change in the fabrication practicability condition of the fabricating apparatus when the change in the fabrication practicability condition has been detected after reception of the designation of the scheduled fabrication start time, wherein based on permissibility information indicating permission or non-permission to forced fabrication start at the scheduled fabrication start time, 
permitting a start of fabrication in a condition that interferes with fabricating operation of the fabricating apparatus in a case where the permissibility information indicates the permission at the scheduled fabrication start time, and


8. (Currently Amended)	A non-transitory recording medium storing a plurality of instructions which, when executed by one or more processors, causes the processors to execute a method, the method comprising: 
receiving designation of a scheduled fabrication start time of a fabrication object by a fabricating apparatus;
receiving permissibility information indicating whether to permit forced fabrication start at the scheduled fabrication start time even when the fabricating apparatus is in a condition that would interfere with a fabricating operation at the scheduled fabrication start time;  
registering the received scheduled fabrication start time and the received permissibility information in association with corresponding fabrication data of the fabrication object;
detecting a change in a fabrication practicability condition of the fabricating apparatus; and
outputting change information indicating an occurrence of a change in the fabrication practicability condition of the fabricating apparatus when the change in the fabrication practicability condition has been detected after reception of the designation of the scheduled fabrication start time, wherein based on permissibility information indicating permission or non-permission to forced fabrication start at the scheduled fabrication start time, 

not permitting the start of fabrication in the condition that interferes with the fabricating operation of the fabricating apparatus in a case where the permissibility information indicates the non-permission at the scheduled fabrication start time.

REASONS FOR ALLOWANCE
Claims 1-8 are allowable over the prior art of record.
The following is the Examiner’s statement of reasons for allowance:
While Sadusk et al. U.S. Patent Publication No. 20140371895 teaches a 3D printing system that receives fabrication data and detects a change in a practicability condition, Williams et al. U.S. Patent Publication No. 20140288699 teaches a 3D printing system that receives a scheduled start time, Butler U.S. Patent Publication No. 20150212512 teaches a machine tool that operates based on permissibility information indicating permission or non-permission to forced fabrication, Zeng et al. U.S. Patent Publication No. 20190039368 teaches a 3D print selection system with permission to a forced operation, Fukumoto U.S. Patent Publication No. 20170108843 discloses a numerical controller with an override switch and Kothari et al. U.S. Patent Publication No. 20200047414 discloses an additive manufacturing system that monitors system components.
None of these references taken either alone or in combination with the prior art of record discloses a fabricating apparatus comprising processing circuitry configured to: 

receive permissibility information indicating whether to permit forced fabrication start at the scheduled fabrication start time even when the fabricating apparatus is in a condition that would interfere with a fabricating operation at the scheduled fabrication start time;  
register the received scheduled fabrication start time and the received permissibility information in association with corresponding fabrication data of the fabrication object;
detect a change in a fabrication practicability condition of the fabricating apparatus; and
output change information indicating an occurrence of a change in the fabrication practicability condition of the fabricating apparatus when the change in the fabrication practicability condition has been detected after reception of the designation of the scheduled fabrication start time, wherein based on the received permissibility information, the processing circuitry permits a start of fabrication in a condition that interferes with fabricating operation of the fabricating apparatus in a case where the permissibility information indicates the permission at the scheduled fabrication start time, and
the processing circuitry does not permit the start of fabrication in the condition that interferes with the fabricating operation of the fabricating apparatus in a case where the permissibility information indicates a non-permission at the scheduled fabrication start time, as in independent claim 1.  Independent claims 7 and 8 recite similar limitations embodied as a method and a non-transitory recording medium, respectively.
The dependent claims, being definite, further limiting, and fully enabled by the specification are persuasive over the prior art of record and depend on the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD G. LINDSAY whose telephone number is (571)270-0665.  The examiner can normally be reached on IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BERNARD G LINDSAY/
Primary Examiner, Art Unit 2119